Title: [Duportail and the American Commissioners]: Memorandum on Terms of Service, [11 January 1777]
From: Duportail, Louis Lebègue de Presle,American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


[January 11, 1777]
1. M. de Portal demands to be at the Head of the Corps d’Ingenieurs in America: and under the Orders only of the General, or the Commander in chief in the Place where he may be.
2. He demands a Rank superior to that he enjoys at present, which is Major in the marine Infantry.
3. He proposes to take two Captains of the same Professions with him: to whom should be given in America the Rank superior.
4. That himself and his Friends shall be at Liberty to quit the Service and return to France when they please except in the middle of a Campaign.
The Gentlemen are willing to give the Chevalier de Portal the rank of Lieutenant Colonel and the Gentlemen he mentions that of Major, when their names are made known to them so that they may inform themselves of their qualifications which they shall do with every necessary precaution. They cannot do so much in justice to Gentlemen who have been from the beginning in the service of the States as to advance Strangers suddenly above them.
 
Notation in BF’s hand: M. de P––l’s Proposals
